IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50192
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BENJAMIN ROMERO,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. P-97-CR-137-1
                          --------------------

                           November 8, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Benjamin Romero appeals his sentence following his guilty-

plea conviction for possession with intent to distribute

marijuana.     Romero argues that the district court incorrectly

determined that Romero supervised or led one or both of his

codefendants in the offense and that his offense level should not

have been increased by two under U.S.S.G. § 3B1.1(c).

     The district court’s determination that Romero supervised or

led one or both of the other two participants in the offense

under § 3B1.1(c) is a factual finding reviewed for clear error.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50192
                                -2-

See United States v. Valencia, 44 F.3d 269, 272-73 (5th Cir.

1995).   Our review of the record reveals that the district

court’s determination was plausible in light of the record read

as a whole and was not clearly erroneous.   Accordingly, Romero’s

sentence is AFFIRMED.